This matter is before us upon the respondent's appeal from a final decree of the Superior Court entered upon a petition filed under the Workmen's Compensation Act, so-called, said act being Chapter 831 of the Public Laws, passed at the January session, 1912.
The petitioner, as the widow and dependent of Reuben O. Jillson, late of Pawtucket, deceased, seeks to recover compensation from the respondent as the employer of said Reuben O. Jillson on account of the death of said Reuben O. Jillson.
The justice of the Superior Court who heard said petition ordered the entry of final decree; which decree in accordance with the provisions of said act contains findings of fact. Among said findings of fact are the following: that said Reuben O. Jillson upon the day of his death was engaged in the employ of the respondent; that while so engaged said Reuben O. Jillson received a personal injury by accident arising out of and in the course of said employment. Said decree further provides for certain payments to be made by the respondent to the petitioner in accordance with said act.
The reasons of appeal of the respondent in substance are that said decree is contrary to law in the following particulars: that said decree is based upon insufficient evidence that the injury and death of said Reuben O. Jillson arose out of and in the course of his employment by the respondent; that said decree is based entirely upon a presumption on the part of said justice that the injury and death of said deceased arose out of and in the course of his said employment; and further that preceding the entry of said decree there was no written decision of said justice of the Superior Court filed with the clerk of said court as by law required. *Page 148 
Said act, Article III, Sec. 6, provides among other things that the justice of the Superior Court to whom a petition filed under the act is referred shall hear the witnesses and decide the merits of the controversy; that on his decision a final decree shall be entered; and that such decree shall contain findings of fact which in the absence of fraud shall be conclusive. Under the provisions of Section 7 of the same article only questions of law and equity decided adversely to the appellant may be brought to this court for review upon an appeal from such final decree.
The findings of fact which should be contained in the final decree are the conclusions of said justice as to the issuable or ultimate facts of the controversy. It is not intended that said decree shall include a statement of the evidence or the findings of probative facts from which conclusions are to be drawn as to the issuable facts. In proceedings under this statute the questions whether an injury to a workman, resulting in his death, arose out of and in the course of his employment are material issues in the case. It must frequently happen that these questions can be determined only by inferences reasonably to be drawn from other facts directly proved. The determination of each of these issues is a finding of fact within the meaning of the statute, although it may be merely a conclusion deduced from other facts; and these and not the evidentiary facts upon which they are based, are among the findings of fact which are to be placed in the decree by the requirement of the statute.
The final decree in the case at bar does contain the findings that the injury which resulted in the death of the deceased arose out of and in the course of his employment by the respondent. Although the statute provides that such findings contained in the final decree shall be conclusive, in the absence of fraud, and does not provide for an appeal upon questions of fact, yet the respondent claims that said findings contained in the final decree are based upon presumptions and not upon sufficient evidence, and that hence *Page 149 
said findings constitute errors of law, and are proper subjects of appeal.
The general purpose of said act is to make compensation for the numerous accidents and injuries to workmen, which under present conditions occur in industrial enterprises, a part of the cost of production. It seeks to do this in accordance with a carefully regulated scheme disregarding many of the principles of the common law which formerly affected actions to recover compensation for such injuries. We also see the intention of the legislature to provide that litigation under this act shall proceed to a final determination without unreasonable delay. In this State, as in other jurisdictions, vexatious delays in reaching the conclusion of an action at law have arisen, both from the crowded condition of the jury trial calendars and also from the delays incident to bringing the case before the appellate court for a review of the jury's findings of fact. The administration of the Workmen's Compensation Act in this State is given to the Superior Court. Regardless of the amount involved, original jurisdiction of petitions brought under the act is conferred upon the Superior Court; there are several provisions in the act giving to petitions brought under it precedence over other causes in respect to assignment and hearing; and it is provided that without the intervention of a jury, or a board of arbitration, the evidence shall be presented directly to a justice of the Superior Court for his decision; the justices of which court have special training and wide experience as triers of fact. Further, the decision of said justice on questions of fact shall be conclusive. In these provisions appears the intention of the General Assembly to avoid the delays of a jury trial and the delays of appellate proceedings with reference to the weight and sufficiency of evidence, and to speed the cause in the Superior Court to a final determination of the facts involved, leaving only questions of law and equity to be brought before us upon appeal. *Page 150 
In a number of the states of the Union, under the provisions of statutes somewhat similar to our own, the determination of questions of fact is referred to certain boards or commissions, created by said statutes. These boards have different titles in different states, viz.: a board of award, industrial accident board, board of arbitration, committee of arbitration and other names. The provisions are also somewhat common in those statutes that findings of fact by such a board shall be final, and that upon appeal a review of the proceedings of such boards shall be limited to questions of law. In the construction of such statutory provisions, courts of last resort in the various states have generally held that a finding of fact, although declared conclusive by the statute, will not be upheld if there is no evidence to support it. Under the Rhode Island Workmen's Compensation Act it is contemplated that the decision of the justice of the Superior Court and the decree of that court shall be based upon evidence and not arbitrarily made. If the record discloses that a finding of fact is entirely without legal evidence tending to support it, such finding amounts to an error of law and will be reviewed by this court upon appeal and set aside.
The respondent in the case at bar asks this court to go farther, to consider the evidence given before the justice of the Superior Court and to pass upon its sufficiency. His claim is that the evidence is insufficient to support the finding, that while the said Reuben O. Jillson was engaged in the employ of the defendant he received a personal injury by accident arising out of and in the course of said employment. By "insufficient evidence" the respondent means that the finding is contrary to the evidence or against the weight of evidence. If in support of an issue there is any evidence which might satisfy a rational mind, then there is legal evidence supporting such issue. The questions as to the sufficiency of such legal evidence, and where lies the fair preponderance of the evidence on such issue are questions of fact and not of law. In trials by jury the questions *Page 151 
of the weight and the preponderance of the evidence, and hence, in the sense in which the term is here used, the sufficiency of the evidence is submitted to the jury. It cannot be urged that thereby questions of law are presented to the jury for their determination. If, in appeals under the Workmen's Compensation Act, we should enter upon the consideration of such questions, in our opinion we should defeat the plain intention of the legislature. In view of its other provisions we hold that when the act provides for appeals to this court upon questions of law, such provision does not refer to the question of the sufficiency of the evidence to support the findings of fact. Nor do we think that the provisions of the Rhode Island constitution require us to undertake such a review of said findings of the Superior Court made under said act.
Under the amendments to the constitution this court is given final revisory and appellate jurisdiction upon all questions of law and equity. This, however, is not the extent of its jurisdiction; it also has "such other jurisdiction as may, from time to time, be prescribed by law." The fact that this court does in many cases review the determination of the Superior Court upon the weight and sufficiency of evidence is not proper basis for the argument that the Workmen's Compensation Act is unconstitutional in the provision that in petitions under the act the findings of fact by the Superior Court shall be conclusive; nor does it follow from that fact that our refusal in this case to pass upon the sufficiency of the evidence is a disregard of our constitutional appellate jurisdiction. We pass upon the sufficiency of the evidence in many cases, not under the final revisory and appellate jurisdiction upon all questions of law and equity given this court by the constitution, but by reason of the jurisdiction prescribed by the General Assembly in the statutes regulating judicial procedure.
In cases tried in the Superior Court with a jury, if there is any legal evidence supporting the issues, the justice presiding must refer the determination of the sufficiency of *Page 152 
the evidence, as a question of fact, to the jury. On motion for a new trial after verdict, the Superior Court may pass upon the sufficiency of the evidence as bearing upon the justness of the verdict, not as a question of law, but of fact; for if its decision is against the verdict, as being contrary to the evidence, it cannot enter a judgment settling the case, but can only grant a new trial before another jury. The statute permits a review before this court of the Superior Court's decision on the motion for a new trial; and we may consider and pass upon the weight of the evidence. Unless we find that there is no legal evidence to support the verdict we cannot order judgment in the case, but, if we disapprove of the verdict as contrary to the evidence, we must send the case back to the Superior Court with direction to submit the question of the sufficiency of the evidence, as a question of fact, to another jury. So in an ordinary case heard on its merits before a justice of the Superior Court, without a jury, the findings of fact and the question as to the preponderance of evidence may be brought before us on exception to the decision of said justice; and in an equity cause the decision of the Superior Court upon the facts may be reviewed by us on appeal from the final decree, but in each of these instances the review before us upon the facts is only by reason of the statute. In proceedings under the Workmen's Compensation Act the General Assembly, for reasons satisfactory to it, has seen fit to deprive this court of that jurisdiction. It has not thereby attempted to interfere with our constitutional appellate jurisdiction, but has merely created an exception to the appellate jurisdiction which the General Assembly itself has prescribed for this court in most other cases.
We are of the opinion that the word "conclusive," contained in the provision of the act now under consideration, should have the construction usually given to it when the word is used with reference to appellate proceedings. It is undoubtedly so used in this provision and has reference to the possibility of a claim of appeal to this court. By its use *Page 153 
the General Assembly intended to shut off any further proceedings with regard to the facts of the case and to give to the Superior Court the exclusive final jurisdiction to determine all such questions. In this connection it should have the same construction as was given by this court to the word "final" in the statutory provisions relating to a decision rendered upon an auditor's report. Blanding v. Sayles, 21 R.I. 211; Blanding
v. Sayles, 23 R.I. 226.
In petitions brought under this act the findings by the Superior Court of the ultimate facts of the controversy, in many instances, will involve and be based upon conclusions of law, as for instance in regard to the legal effect of the terms of a contract, the validity of an alleged marriage, and concerning many other legal questions that may arise under these petitions. In a broad sense such findings are findings of fact, and although the act provides that they shall be conclusive, nevertheless they may be reviewed by this court upon appeal in so far as they involve the determination of such questions of law. In the case at bar the findings as to whether the injury and death of Reuben O. Jillson arose out of and in the course of his said employment involved the consideration of no such question of law.
There was legal evidence presented before said justice relating to the questions involved in the disputed findings. There was evidence as to the nature of the employment of the petitioner's deceased husband by the respondent, of the task which the deceased was sent to perform just before the accident, and of what he was doing just before and at the time of his injury. The deceased was employed by the respondent about the respondent's business of harvesting ice upon a certain pond in the town of Lincoln. On the morning of the day of his death the deceased was sent by the respondent to said pond with directions to remain there until three o'clock in the afternoon, and to prevent all persons from cutting holes and fishing through the ice on the central portion of said pond. He was not directed as to how he should perform that duty or at what place on said *Page 154 
pond or its shores he should station himself. It cannot be said to be an unreasonable performance of his duty for the deceased to patrol the pond or its shores. At about noon while the deceased was alone in the center of the pond the ice on which he was walking broke and he was precipitated into the water and drowned. These facts and the deductions which may reasonably be drawn from them constitute legal evidence upon the disputed issues. The deductions to be drawn from these facts are not legal presumptions, but are themselves questions of fact properly to be determined by the trier of the facts; nor can the conclusion from these facts that the death of the deceased arose out of and in the course of his employment be termed mere conjecture; there was ample data to admit of such conclusion as a reasonable inference from the evidence if the justice hearing all the testimony felt warranted in drawing such conclusion or deduction. We do find that there was presented before said justice legal evidence in support of the plaintiff's contention on said issues. We would not be understood from this discussion as passing upon the sufficiency of that evidence, for that question does not come before us upon appeal.
We are of the opinion that the final decree of the Superior Court should not be reversed or modified because of the failure of said justice to file his written decision with the clerk of said court. At the conclusion of the testimony he orally indicated his conclusion upon the disputed issues; later the final decree was entered containing findings of fact upon each issue in the case. The reason for the requirement that the justice hearing the cause shall file his written decision appears to be one of convenience, in order to have as a part of the record the conclusions of the justice, in accordance with which the final decree may be drafted by the parties. In this case the same justice who heard the evidence ordered the entry of the final decree; and there is no claim made that the recitals in the decree are contrary to the findings of said justice. While this provision of the act makes it the duty of the justice hearing the cause to file such *Page 155 
written decision, we are of the opinion that his failure to do so should not be charged against the appellee and the decree reversed therefor, unless it is made to appear that the appellant has been prejudiced by such failure. In the case at bar no attempt has been made to show such prejudice.
The appeal of the respondent is denied. The final decree of the Superior Court is affirmed and the cause is remanded to the Superior Court for further proceedings.
BAKER, J., concurs in the result.